                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 14-54533-PJS
         Alana Michelle Russell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        David Wm. Ruskin, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/15/2014.

         2) The plan was confirmed on 02/10/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/04/2020.

         6) Number of months from filing or conversion to last payment: 65.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $12,831.71.

         10) Amount of unsecured claims discharged without full payment: $307,227.21.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


   14-54533-pjs       Doc 65      Filed 08/19/20     Entered 08/19/20 10:10:24         Page 1 of 4
Receipts:

       Total paid by or on behalf of the debtor           $41,909.88
       Less amount refunded to debtor                        $804.59

NET RECEIPTS:                                                                                $41,105.29


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,975.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $3,079.85
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $7,054.85

Attorney fees paid and disclosed by debtor:               $200.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
36TH DISTRICT COURT          Unsecured            0.00           NA              NA            0.00       0.00
47TH DISTRICT COURT          Unsecured          205.00           NA              NA            0.00       0.00
ADVANCE AMERICA CTR OF MI    Unsecured          600.00           NA              NA            0.00       0.00
AT & T                       Unsecured            0.00           NA              NA            0.00       0.00
AT&T MOBILITY II LLC         Unsecured       1,410.06       1,410.06        1,410.06          43.71       0.00
BEAUMONT HEALTH SYSTEM       Unsecured           15.00           NA              NA            0.00       0.00
BOTSFORD GENERAL HOSP        Unsecured            0.00           NA              NA            0.00       0.00
BOYDELL DEVELOPMENT          Unsecured       1,200.00            NA              NA            0.00       0.00
CARLTON APARTMENTS           Secured              0.00           NA              NA            0.00       0.00
CASHNETUSA                   Unsecured          600.00           NA              NA            0.00       0.00
CERASTES LLC                 Unsecured            0.00        510.00          510.00          15.81       0.00
CHARTER ONE CC               Unsecured          680.00           NA              NA            0.00       0.00
CHASE                        Unsecured       1,200.00            NA              NA            0.00       0.00
CHASE                        Unsecured            0.00           NA              NA            0.00       0.00
COMCAST                      Unsecured          350.00        427.99          427.99          13.27       0.00
DIRECTV                      Unsecured            0.00           NA              NA            0.00       0.00
DIRECTV LLC                  Unsecured          623.00        623.33          623.33          19.32       0.00
DTE ENERGY                   Unsecured            0.00           NA              NA            0.00       0.00
FIA CARD SERVICES            Unsecured       3,576.00       3,476.33        3,476.33        107.77        0.00
GECC                         Unsecured          600.00           NA              NA            0.00       0.00
GEORGE GUSSES CO., LPA       Unsecured           50.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE     Priority        3,000.00       3,748.37        3,748.37      3,748.37        0.00
INTERNAL REVENUE SERVICE     Unsecured       5,400.00       3,461.96        3,461.96        107.32        0.00
JP MORGAN CHASE              Unsecured            0.00           NA              NA            0.00       0.00
JPMORGAN CHASE BANK          Unsecured            0.00      5,519.32        5,519.32        171.10        0.00
MRS ASSOCIATES               Unsecured       1,455.99            NA              NA            0.00       0.00
NATIONAL COLLEGIATE TRUST    Unsecured      16,391.00     16,319.70        16,319.70        505.91        0.00
NATIONAL COLLEGIATE TRUST    Unsecured      30,000.00     30,647.27        30,647.27        950.07        0.00
NATIONAL COLLEGIATE TRUST    Unsecured       9,474.00     10,041.87        10,041.87        311.30        0.00
NATIONAL COLLEGIATE TRUST    Unsecured      10,912.00     12,189.52        12,189.52        377.88        0.00
NATIONAL COLLEGIATE TRUST    Unsecured            0.00    45,910.55        45,910.55      1,423.23        0.00



UST Form 101-13-FR-S (09/01/2009)


  14-54533-pjs     Doc 65     Filed 08/19/20      Entered 08/19/20 10:10:24                Page 2 of 4
Scheduled Creditors:
Creditor                                        Claim           Claim         Claim       Principal        Int.
Name                                  Class   Scheduled        Asserted      Allowed        Paid          Paid
NATIONAL ENTERPRISE SYSTEMS       Unsecured           0.00             NA           NA            0.00         0.00
NAVIENT SOLUTIONS                 Unsecured         824.00        8,406.55     8,406.55        260.60          0.00
NAVIENT SOLUTIONS                 Unsecured     10,000.00       16,197.70     16,197.70        502.13          0.00
NAVIENT SOLUTIONS                 Unsecured     15,642.00       15,861.22     15,861.22        491.70          0.00
NAVIENT SOLUTIONS                 Unsecured     21,078.00       21,227.31     21,227.31        658.05          0.00
NAVIENT SOLUTIONS                 Unsecured      5,237.00       13,053.68     13,053.68        404.66          0.00
NAVIENT SOLUTIONS                 Unsecured      2,847.00         1,121.44     1,121.44          34.76         0.00
NAVIENT SOLUTIONS INC ON BEHAL    Unsecured     24,063.00         2,866.16     2,866.16          88.85         0.00
NELNET ON BEHALF OF MICHIGAN G    Unsecured     15,770.00       48,378.09     48,378.09      1,499.72          0.00
NORTHLAND FAMILY PLANNING         Unsecured           0.00             NA           NA            0.00         0.00
PENN CREDIT                       Unsecured      1,082.76              NA           NA            0.00         0.00
PLUTO MARKETING INC               Unsecured            NA            95.00        95.00           2.95         0.00
RAINMAKER LLC                     Unsecured         285.00             NA           NA            0.00         0.00
REAL TIME RESOLUTIONS INC         Unsecured      7,898.60              NA           NA            0.00         0.00
RIVERFRONT APARTMENTS             Unsecured      5,000.00              NA           NA            0.00         0.00
RIVERSTONE APARTMENTS             Unsecured           0.00            0.00         0.00           0.00         0.00
RIVERSTONE APTS                   Unsecured      2,000.00              NA           NA            0.00         0.00
SHERMETA LAW GROUP                Unsecured           0.00             NA           NA            0.00         0.00
SPRINT CORP                       Unsecured         904.00          904.36       904.36          28.04         0.00
SPRINT PCS                        Unsecured           0.00             NA           NA            0.00         0.00
STATE OF MICHIGAN CD              Unsecured         463.82        1,108.87     1,108.87          34.37         0.00
STATE OF MICHIGAN CD              Priority          231.72        1,254.48     1,254.48      1,254.48          0.00
T MOBILE/T MOBILE USA INC         Unsecured         900.00          757.54       757.54          23.48         0.00
TIDEWATER CREDIT SERVICES         Secured       16,502.00       18,314.93     18,314.93     18,314.93     1,635.64
UNITED STUDENT AID FUNDS INC (U   Unsecured     10,912.00       24,188.04     24,188.04        749.83          0.00
US DEPARTMENT OF EDUCATION        Unsecured      4,035.00         4,155.87     4,155.87        128.83          0.00
VERIZON                           Unsecured      4,681.00         4,592.15     4,592.15        142.36          0.00
VERIZON WIRELESS                  Unsecured           0.00             NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                $0.00                 $0.00
      Mortgage Arrearage                                      $0.00                $0.00                 $0.00
      Debt Secured by Vehicle                            $18,314.93           $18,314.93             $1,635.64
      All Other Secured                                       $0.00                $0.00                 $0.00
TOTAL SECURED:                                           $18,314.93           $18,314.93             $1,635.64

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                 $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                 $0.00
       All Other Priority                                    $5,002.85          $5,002.85                 $0.00
TOTAL PRIORITY:                                              $5,002.85          $5,002.85                 $0.00

GENERAL UNSECURED PAYMENTS:                             $293,451.88             $9,097.02                 $0.00




UST Form 101-13-FR-S (09/01/2009)


  14-54533-pjs      Doc 65        Filed 08/19/20      Entered 08/19/20 10:10:24               Page 3 of 4
Disbursements:

         Expenses of Administration                             $7,054.85
         Disbursements to Creditors                            $34,050.44

TOTAL DISBURSEMENTS :                                                                       $41,105.29


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 08/19/2020                             By:/s/ David Wm. Ruskin
                                                                   Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


   14-54533-pjs       Doc 65      Filed 08/19/20       Entered 08/19/20 10:10:24           Page 4 of 4
